FY 2arnings Release Conference Call Transcript September 29, 2009 This transcript is provided by NIKE, Inc. only for reference purposes.Information presented was current only as of the date of the conference call, and may have subsequently changed materially.NIKE, Inc. does not update or delete outdated information contained in this transcript, and disclaims any obligation to do so. PRESENTATION Operator:Good afternoon, everyone. Welcome to NIKE's fiscal 2010 first quarter conference call. For those who need to reference today's press release, you'll find it at www.nikebiz.com. Leading today's call is Pamela Catlett, Vice President, Investor Relations. Before I turn the call over to Ms. Catlett, let me remind you that participants of this call will make forward-looking statements based on current expectations, and those statements are subject to certain risks and uncertainties that could cause actual results to differ materially. These risks and uncertainties are detailed in the reports filed with the SEC, including forms 8-K, 10-K, and 10-Q. Some forward-looking statements concern future orders that are not necessarily indicative of changes in total revenues for subsequent periods due to mix of futures and at-once orders, exchange rate fluctuations, order cancellations, and discounts, which may vary significantly from quarter-to-quarter. In addition, it is important to remember a significant portion of NIKE, Inc.'s business, including equipment, most of NIKE Retail, NIKE Golf, Cole Haan, Converse, Hurley, and Umbro, are not included in these futures numbers. Finally, participants may discuss non-GAAP financial measures. The presentation of comparable GAAP measures and quantitative reconciliations are found at NIKE's Web site. This call might also include discussion of non-public financial and statistical information, which is also publicly available on that site www.nikebiz.com. Now I would like to turn the call over to Pamela Catlett, Vice President, Investor Relations. Pamela Catlett: Thank you, and thank you, everyone, for joining us today to discuss NIKE's fiscal 2010 first quarter results. Before we begin our prepared comments, I would like to take a minute to remind everyone that, in conjunction with today's earnings announcement, we have changed how we report our results for the NIKE Brand. There are two main changes first, consistent with the corporate restructuring we completed earlier this year, we established new reporting for NIKE Brand operating segments, including six geographies North America, Western Europe, Central and Eastern Europe, Greater China, Japan, and Emerging Markets. This represents a change from our previously reported structure of four regions, which included the US, Europe, Middle East and Africa, Asia-Pacific, and the Americas. Consistent with our previous practice, we will continue to report revenues for each of our NIKE Brand Product Types Footwear, Apparel and Equipment. Other Business operating segment results represent the results of Cole Haan, Converse, Hurley, Umbro and NIKE Golf. Second, we have changed our primary profitability measure from Pre-tax Income, or PTI, to Earnings Before Interest and Taxes, or EBIT, which is the primary measure used by our management team and Board to make decisions about resource allocation and to evaluate the performance of individual operating segments. Yesterday, we filed an 8-K to provide you with reclassified historical Revenue and EBIT segment information on a quarterly basis for fiscal years 2008 and 2009. You can find that filing on the SEC's Web site and at nikebiz.com. It is important to note that these reclassifications have no impact on NIKE, Inc.'s previously reported financial statements. We believe these reporting changes will provide you even greater transparency into our business results. When discussing the financial results for NIKE Brand geography, we may provide performance highlights from our seven key Categories and/or our owned retail operations when this information is necessary to understand the key business trends driving the business results in that segment. However, since these dimensions of our business do not represent reportable operating segments, we do not intend to provide full financial results for them. Now, on to the call joining us today will be NIKE, Inc. CEO, Mark Parker, followed by Charlie Denson, President of the NIKE Brand; and finally, you will hear from our Chief Financial Officer, Don Blair, who will give you an in-depth review of our financial results and outlook. Following their remarks, we will take your questions. Now I'll now turn the call over to NIKE, Inc. President and CEO, Mark Parker. Mark Parker: Thanks, Pam, and good afternoon, everyone. Last December, as the impact of the economic downturn settled in, we said NIKE had the right mix of competitive advantages to manage through the tough times ahead. We talked about the unique strength of our brands, our business and our balance sheet. We told you that we would leverage those strengths to create even greater competitive separation, and Q1 shows that we're doing just that. While consumers remain cautious, NIKE continues to connect through innovative products and compelling experiences in the marketplace. We feel very good about our relationships with consumers around the world, and we continue to gain share in key markets and categories. That said, our strategy is not just about gaining share this quarter or next quarter; we're focused on growing the marketplace over the long-term, and we target our resources with that in mind. We do that by drilling down in those key businesses that offer the most growth potential. That's why the NIKE Brand is aligned against seven key categories. That's why we're talking today about six new geographies to take us closer to the consumer and quicker to market. We're organized to bring a multi-category focus to multiple markets around the world, integrating the resources of multiple brands in our portfolio. The closer and quicker and more integrated we get, the more powerful that complete offense becomes. It's not enough to be really good in one price point or one channel. NIKE takes a broader, more ambitious view. Basketball is a great example. A complete offense means attacking the business with three key brands NIKE, Jordan and Converse. This gives every hoops consumer an entry point into NIKE, Inc. It means offering truly innovative product, footwear and apparel, at every price point. And it means making sure the consumer has a premium experience in our partner stores, our NIKE-owned stores, and online wherever they intersect our basketball business. Only NIKE can connect on that many levels. That's the power of our complete offense. I also said last time that NIKE is not a wait-and-see company, but we are a prudent company. We continued to drive savings and efficiency into the business and build off the benefits of our reorganization last quarter. Today, we are leaner, hungrier, and more entrepreneurial than ever before. On the capital side, we have the strongest balance sheet in the industry, and it continues to be a significant competitive advantage that allows us to pursue appropriate growth opportunities. So we continue to optimize our mix of strength, balance and flexibility. That's what defines our portfolio of brands, and keeps us opportunistic in today's economy. On the NIKE Brand side of things, we're throwing a lot of new information at you today in terms of how we report our results. Charlie's going to take you through that in just a minute, but I want to highlight two things real quickly product innovation and retail. Product innovation has never been more important. I've made it a personal mission to further accelerate our innovation agenda. It's already the most ambitious and effective in the industry, but there's more we can do. That's true in how we drive innovation season to season, and it's true on how we get after quick-strike opportunities. We're very surgical and aggressive in attacking product insights and moments in sports. That's where we discover or that's what we create. Customization is a great example we've developed new experiences that allow consumers to personalize products in real-time and take it with them. There are a lot of similar ideas that live off the grid here, and I like that; it shows how hungry and opportunistic we are. On the retail front, NIKE continues to be the go-to brand with our retail partners, and we continue to drive profitable growth with mono-branded partner stores around the world. And we're really starting to see some solid performance in our owned direct-to-consumer business, which saw record revenue in Q1. Part of that came from factory stores, which enables us to keep the market clean and maintain the strength of our brands; some came from NIKE in-line stores, which provide access to our best products and unrivalled consumer experiences; and some came from digital commerce, which posted 19% growth for the quarter and outgrew the online industry by a wide margin. It's a good example of the complete offense I talk about so much. Elsewhere in the portfolio, Converse grew revenue by 10%, and delivered its most profitable first quarter ever, up 13% over last year. Hurley delivered its 2nd biggest revenue quarter ever. Along with NIKE and Converse, Hurley gained share in the Action Sports industry. In fact, Hurley continued to grow at double-digit rate with market share gains, while the rest of the industry declined. Umbro continues its turnaround under new leadership and an ambitious innovation agenda that kicked off with the new English National Team kit. Lots of opportunities to increase the visibility of that Brand. And when you look at Umbro and NIKE Football working together, you can see how we as the world's largest football company will leverage the power of a complete offense to separate NIKE, Inc. around the world.
